Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 1 of 13
                                                                                    1



      1                     THE UNITED STATES DISTRICT COURT.
                              SOUTHERN DISTRICT OF FLORIDA
      2
                                 WEST PALM BEACH DIVISION
      3
                                 CASE NO.:   18-cv-80176-BB
      4

      5

      6
          IRA KLEIMAN, et al.,          )
      7                                 )
                    Plaintiffs,         )                   February 25, 2020
      8                                 )
          v.                            )
      9                                 )                   Pages 1 - 11
          CRAIG WRIGHT,                 )
    10                                  )
                    Defendant.          )
    11    ______________________________/

    12

    13

    14
                              TELEPHONIC DISCOVERY HEARING
    15
                         BEFORE THE HONORABLE BRUCE E. REINHART
    16                       UNITED STATES MAGISTRATE JUDGE

    17

    18

    19

    20
          APPEARANCES:
    21
          Counsel on behalf of the Plaintiffs:
    22
                                     BOIES SCHILLER FLEXNER LLP
    23                               100 SE 2nd Street
                                     Suite 2800,
    24                               Miami, FL 33131
                                     BY: DEVIN FREEDMAN, ESQ.
    25                               BY: JOSEPH DELICH, ESQ.
                                     BY: ANDREW S. BRENNER, ESQ.
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 2 of 13
                                                                                    2



      1 APPEARANCES CONTINUED:

      2 Counsel on behalf of the Defendant:

      3                              RIVERO MESTRE LLP
                                     2525 Ponce de Leon Boulevard
      4                              Suite 1000,
                                     Coral Gables, FL 33134
      5                              BY: AMANDA M. MCGOVERN, ESQ.
                                     BY: ZELMAN KASS, ESQ.
      6

      7

      8

      9 Transcribed By:

    10                               BONNIE JOY LEWIS, R.P.R.
                                     7001 SW 13 Street
    11                               Pembroke Pines, FL 33023
                                     954-985-8875
    12                               caselawrptg@gmail.com

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 3 of 13
                                                                                    3



      1              (Thereupon, the following proceeding was held:)

      2              THE COURT:    Have a seat, please.   Good afternoon.

      3              We're on Case Number 80176; Ira Kleiman and WMK Info

      4   Defense Research versus Dr. Craig Wright.

      5              Let me start with appearances and I will start with

      6   counsel for the Plaintiffs.

      7              MR. BRENNER:    I think Mr. Freedman is on the phone,

      8   Your Honor, and Mr. Delich is on the phone and I am Andrew

      9   Brenner.

    10               THE COURT:    Mr. Brenner, I understand you had other

    11    matters to appear and so you decided to appear in person at the

    12    last minute.

    13               MR. BRENNER:    No, my other matters in Broward got

    14    cancelled.    That's why.

    15               THE COURT:    No problem.   Happy to have you.

    16               And Mr. Freedman and Mr. Delich, you are on the phone?

    17               MR. FREEDMAN:    Yes, Your Honor.

    18               MR. DELICH:     Yes, Your Honor.

    19               THE COURT:    Okay.   Great.

    20               And who do we have for the Defense?

    21               MR. KASS:    Your Honor, you have Zelman Kass for

    22    Dr. Craig Wright.

    23               MS. MCGOVERN:    And Your Honor, you also have Amanda

    24    McGovern on behalf of Dr. Craig Wright.

    25               THE COURT:    All right.    Miss McGovern and Mr. Kass,
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 4 of 13
                                                                                    4



      1   good afternoon.

      2              Anybody else?

      3              Okay.   So I have reviewed the joint status report.

      4   And it appears what I have when I drew it all down is a motion

      5   to compel better response to interrogatories 2, 3, and 5.          And

      6   I have objections based upon relevance, privilege, and at least

      7   as to interrogatory number 3, also overbreadth because it

      8   doesn't have a subject matter or time limitation.

      9              So let me tell you my inclination and, then, I will

    10    hear from everybody.    In terms of interrogatory number 3, I do

    11    believe it is overbroad because it doesn't have a time limit,

    12    but I think that is a matter that can be resolved through

    13    counsel.

    14               My guess is it is really intended to refer the time

    15    period in or about December of 2019, but if Plaintiff's counsel

    16    will clarify that to within a reasonable time period of a few

    17    months, I would find that to not be overbroad.

    18               As far as the relevance objections are concerned, I

    19    will overrule those objections.      I am satisfied this

    20    information, assuming it is not privileged, is both relevant

    21    and not disproportionate to the needs of the case.

    22               And as far as the privilege objections are concerned,

    23    I am happy to have a hearing and allow Dr. Wright to see if he

    24    can meet his burden of establishing privilege.

    25               So that's my inclination, but I am happy to hear from
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 5 of 13
                                                                                    5



      1   the other side.   I will start with Miss McGovern and Mr. Kass.

      2   And since it is your objection, I will hear from you first.

      3            MR. KASS:    Your Honor, just to clarify, with regard to

      4   interrogatory number --

      5            THE COURT:    I'm sorry.    Mr. Kass, can you speak a

      6   little louder?    We are having trouble hearing you.

      7            MR. KASS:    Yes, Your Honor.     Is this better?

      8            THE COURT:    Yes, that is better.     Thank you.

      9            MR. KASS:    Your Honor, it is our position that at

    10    least based on what Plaintiff has filed through their papers,

    11    it seems like they are really trying to expand the scope of

    12    this very narrow discovery issue.

    13              The way we see it, this issue is really about the

    14    interrogatory responses that Dr. Wright has provided that Your

    15    Honor has previously mentioned.

    16              Plaintiff wrote a lot in their papers about the

    17    credibility of Dr. Wright and other issues related to the

    18    trust.   But, again, we really believe it is just the responses

    19    of Dr. Wright's interrogatory responses.

    20              We believe Dr. Wright has done his best to answer

    21    those responses to the best that he could.        He told the

    22    Plaintiffs who the third party was.       He provided a list of the

    23    Bitcoin holdings.     The Plaintiffs have received a list of the

    24    Bitcoin holdings and he has told the Plaintiffs who created the

    25    list of the Bitcoin holdings.
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 6 of 13
                                                                                    6



      1             With that we believe Plaintiffs have access that are

      2   necessary and any additional issues that Plaintiff raised about

      3   the trust and their formation are not a discovery matter and we

      4   don't believe they are very pertinent to the issues in this

      5   case.

      6             Plaintiffs currently have a list of the Bitcoin

      7   holdings and they can conduct any analysis that they believe is

      8   necessary.   For that reason it is our position that the trust

      9   has minimal relevance in this matter.

    10              We also believe a lot of this is based on Plaintiffs'

    11    belief that is (inaudible) or how Dr. Wright manages his family

    12    affairs, but we do not believe that that is a basis for

    13    providing modified discovery responses.

    14              If Plaintiff has those types of question about the

    15    trust and about the formation and managing of his family

    16    affairs, we believe that the twelve-hour deposition that is

    17    currently scheduled to take place, would be the appropriate

    18    place.

    19              We believe that Plaintiffs are converting a narrow

    20    discovery matter into this big merits issue as to the

    21    credibility of Dr. Wright and we do not believe that is

    22    appropriate.

    23              And Your Honor, in doing so, we don't believe that it

    24    conforms with the rule, the Court's rule of discovery that

    25    raise a similar related issue when it comes to complying with
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 7 of 13
                                                                                    7



      1   the Court's rule that sort of respecting opposing counsel in

      2   that yesterday Plaintiffs filed a four-page memorandum, even

      3   though the Court's order limited it for five pages.

      4               But there is another issue is that twelve-page

      5   memorandum for counsel for Dr. Wright at 3:00 p.m., which

      6   really provided us with a limited opportunity to provide a

      7   response.

      8               And other issue that I do also want to mention that we

      9   briefly discussed before is Mr. Brenner would not be meeting in

    10    person.   All along this was scheduled to be a telephonic

    11    hearing and that both parties reflected that before and that is

    12    what the Court set.

    13                And just early this morning, Mr. Brenner mentioned

    14    that he wasn't necessary in Broward, but I am told that he

    15    desired to attend in person.     But, in doing so, he denied

    16    counsel for Dr. Wright the opportunity to also attend in

    17    person, which we believe is unfair.

    18                And in summary, Your Honor, we are simply asking that

    19    Plaintiffs respect the discovery process and that we believe

    20    that this procedure and this hearing to us is at issue.

    21              THE COURT:   Okay.   To the extent you are arguing of

    22    relevance, I will overrule that objection.        I believe it is

    23    relevant.    Obviously, Judge Bloom that it was relevant that

    24    these interrogatories be answered.      So I will overrule the

    25    relevance objection.
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 8 of 13
                                                                                    8



      1             In terms of Mr. Brenner being here, I can assure you

      2   it is not going to influence my decision one way or the other.

      3   It is a public courtroom and he is perfectly entitled to be

      4   here if he wants to be.     If I need to hear from him, I will

      5   hear from him and it is not going to influence me.

      6             Likewise, the fact they sent me a long memo that told

      7   me a lot of things that I already knew does not have any impact

      8   on my decision as well.

      9             I will, however, comment on one thing.        Plaintiffs, in

    10    the future, please refer to Dr. Wright as Dr. Wright in your

    11    pleadings and not as Craig.

    12              MR. BRENNER:    Yes, Your Honor.

    13              THE COURT:   I allowed you to refer to Mr. Kleiman by

    14    his first name to differentiate him from Ira Kleiman, but Dr.

    15    Wright should be referred to as Dr. Wright.        With that, so I

    16    will overrule the relevance objection.

    17              Mr. Kass or Miss McGovern, in terms of privilege, it

    18    is your burden, but I will be happy to give you an opportunity

    19    to meet your burden of showing why the objections you have

    20    lodged are valid objections.

    21              We can do it next, I think, Thursday.        We already have

    22    a date to be together on the 5th.      We can do it then, if you

    23    like.   We can do it another time if we can.       Let me know what

    24    is your pleasure?

    25             MS. MCGOVERN:    Good afternoon, Your Honor.
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 9 of 13
                                                                                    9



      1              This is Amanda McGovern.     That would be wonderful.      We

      2   welcome the opportunity to be able to do that.        I was looking

      3   at the calendar for this one to be in front of Your Honor on

      4   issues on March 5th.

      5              THE COURT:   Correct.

      6              MS. MCGOVERN:   I'm sorry.   Are you suggesting that we

      7   haven't gone to it?

      8              THE COURT:   I saw the pleadings that the parties have

      9   filed on the other privilege issues and those seem to me to be

    10    primarily issues of the law.       There is not really a factual

    11    dispute there.

    12               On this issue it seems to me there are factual issues

    13    that I need to resolve as to the nature of the relationship and

    14    for the information to remain confidential, et cetera.

    15               So it seems to me there are factual questions I need

    16    to resolve that I have set aside the afternoon of the 5th for

    17    you all.    So I am happy to add this onto the agenda since you

    18    are all planning to be here anyway.

    19               MS. MCGOVERN:   Okay.   That's acceptable on our side

    20    and I appreciate the opportunity to do that.

    21               THE COURT:   Great.

    22               Mr. Freedman, Mr. Delich and Mr. Brenner, any response

    23    to that or any thoughts?

    24               MR. BRENNER:    It is fine with me, Your Honor.

    25               THE COURT:   Just talk into the microphone so they can
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 10 of 13
                                                                                 10



      1   hear you, Mr. Brenner.

      2             MR. BRENNER:      March 5th is fine with me with the other

      3   hearings.

      4               THE COURT:   Okay.   Good.

      5               MR. BRENNER:    I don't know if Mr. Freedman or Mr.

      6   Delich has a different opinion, but it is fine here.

      7             THE COURT:     Mr. Freedman, Mr. Delich, any problems

      8   with us resolving this issue on the 5th at a hearing?

      9               MR. FREEDMAN:    Your Honor, I have a hearing in Seattle

     10   on the 6th, but as long as the Court is okay with it, I am

     11   perfectly confident with Mr. Brenner and Mr. Delich are able to

     12   resolve this issue without me.

     13             THE COURT:     That's fine.    That's why the Plaintiff has

     14   multiple counsel.

     15               Okay.   So --

     16             MR. BRENNER:      Your Honor, just before we wrap up, I

     17   don't thing that everything the Plaintiff didn't respond was

     18   because of privilege.

     19               Could we get a date upon which though -- I understand

     20   the privilege issue is being held in abeyance and we will deal

     21   with that on the 5th, but the relevance objections have been

     22   overturned or overruled.

     23               I think there is more information the Plaintiff is --

     24   there is information that the Plaintiff withheld purely on

     25   relevance, but not on privilege, I think.
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 11 of 13
                                                                                 11



      1              THE COURT:    Let me confirm that.

      2               Miss McGovern, Mr. Kass, is there anything that fits

      3   into that that a circle on the Venn diagram?          Is there certain

      4   information that is not privileged that you previously withheld

      5   based upon a relevance objection?

      6              MS. MCGOVERN:    No, that is not what we do, Your Honor,

      7   at all.

      8              THE COURT:    Okay.   I will take this matter under

      9   advisement.

     10               If other side wants to file a more fulsome briefing

     11   about requirement, if you want to file something for next

     12   Thursday, please do so and I will be happy to read whatever you

     13   send me.    And calibrate it to give me enough time to read it,

     14   but we will have a hearing on the 5th and I will resolve all

     15   the privilege issues, both the ones that are already pending

     16   prior to this and the ones that are raised in this report.

     17               All right.    As long as we're together, any other

     18   issues we can take up, Mr. Brenner, Mr. Delich, or Mr. Freedman

     19   on behalf of the Plaintiffs?

     20              MR. BRENNER:    No.

     21              THE COURT:    All right.   On behalf of the Defense, Mr.

     22   Kass, Miss McGovern, anything else we can take up while we are

     23   together?

     24              MR. KASS:     No, that's it, Your Honor.

     25              THE COURT:    All right.   Well, thank you all very much
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 12 of 13
                                                                                 12



      1   for your time this afternoon and we will be in recess then.

      2             MR. BRENNER:    Thank you, Judge.

      3             (Thereupon, the telephonic proceedings concluded.)

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 9:18-cv-80176-BB Document 435 Entered on FLSD Docket 03/24/2020 Page 13 of 13
                                                                                 13



      1

      2                                  CERTIFICATE

      3

      4              I hereby certify that the foregoing transcript is an

      5 accurate transcript of the audio recorded proceedings in the

      6 above-entitled matter.

      7

      8

      9

     10
          02/26/20                          Bonnie Joy Lewis,
     11                            Registered Professional Reporter
                                         CASE LAW REPORTING, INC.
     12                                 7001 Southwest 13 Street,
                                      Pembroke Pines, Florida 33023
     13                                       954-985-8875

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
